Citation Nr: 0638513	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty from September 1954 to September 
1956.  His military occupational specialty was truck driver, 
and he was assigned to an artillery unit during his active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.  This case was 
previously before the Board in March 2006, at which time it 
was remanded for further development.  The claim is now 
before the Board for further appellate action.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether current 
sensorineural hearing loss is related to the veteran's period 
of active duty.

2.  The evidence is in equipoise as to whether current 
tinnitus is related to the veteran's period of active duty.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting the claims of service 
connection for hearing loss and tinnitus and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus, which he attributes 
to his duties in service when attached to an artillery unit.  
Specifically, he claims that the acoustic trauma experienced 
in service resulted in his hearing loss and tinnitus.  

Service medical records do not reflect complaints or findings 
of hearing loss or tinnitus.  The examination at service 
discharge revealed a normal spoken voice test of 15/15, 
bilaterally.  The ears were described as normal.  

On VA examination in March 2001, the veteran underwent 
audiometric evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
80
105
115+
LEFT
40
55
60
65
70

The examiner noted that the veteran served on active duty for 
8 years with the Marine Corps artillery and was not exposed 
to hazardous noise in civilian employment.  It was concluded 
that the veteran had sensorineural hearing loss and tinnitus 
that was as likely as not related to hazardous noise from his 
service in the Marine Corps artillery.  

The same examiner who conducted the March 2001 VA examination 
conducted another examination in March 2003.  At that time, 
he noted that the claims folder was now available and had 
been reviewed.  Audiometric testing revealed findings similar 
to ones made in March 2001.  It was noted that hearing was 
normal in service and that the veteran was only on active 
duty for 2 years, not 8, suggesting minimal noise exposure.  
Further, instead of no civilian noise exposure, the veteran 
had significant civilian employment and recreational noise 
exposure, including competition pistol shooting.  Therefore, 
it was felt that the veteran's hearing loss was more likely 
unrelated to his military service.  

On a VA ear examination in March 2003, the examiner indicated 
that the claims folder was available and reviewed.  It was 
concluded that the veteran did not have the degree of hearing 
loss in service that he currently exhibited, and that the 
cause of his hearing loss could be noise exposure in the 
civilian sector or the effects of presbykousis.  However, it 
was concluded that the high frequency hearing loss and 
tinnitus could be at least as likely as not related to noise 
exposure in the service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2006).

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2006), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107 (West 
2002).  

The veteran is competent to provide evidence of noise 
exposure during service and can credibly do so when the 
record does not contain evidence to the contrary.  The 
veteran's personnel records support his claim that he served 
with an artillery unit with the Marine Corps.  His assertions 
that he experienced acoustic trauma during service are 
accepted.

Moreover, the evidence establishes that he has bilateral 
sensorineural hearing loss and tinnitus.  Furthermore, the 
evidence is in equipoise as to whether there is a 
relationship between current disability and the noise 
exposure experienced in service.  The underpinnings of the 
March 2001 opinion relating hearing loss and tinnitus to 
service were removed when the same examiner in March 2003 
indicated that that opinion was based on inaccurate 
information and he reversed it after further examination and 
a review of the claims folder.  However, another examiner 
that same month, after review of the claims folder and noting 
the normal findings in service, concluded that the 
sensorineural hearing loss and the tinnitus were as likely as 
not related to his military service.  While this examiner 
discounts the degree of hearing loss that may be related to 
service, the opinion specifically relates sensorineural 
hearing loss and tinnitus to the acoustic trauma suffered in 
service.  

A review of the etiology opinions leads to the conclusion 
that the evidence is at least in equipoise.  That being the 
case, the benefit of the doubt should be resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, there is a basis for finding that the 
sensorineural hearing loss and tinnitus are related to active 
service.    



ORDER

Service connection for bilateral sensorineural hearing loss 
is allowed.

Service connection for tinnitus is allowed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


